Citation Nr: 0627065	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed right 
shoulder orthopedic disorder, to include as secondary to 
service-connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in March and 
October of 2005.

In view of the factual development of this claim, the Board 
has recharacterized on the claim on appeal to include a right 
shoulder orthopedic disorder, rather than as right shoulder 
impingement (as noted in the prior remands).  



FINDING OF FACT

The veteran is shown as likely as not to suffer from 
capsulitis of the right shoulder that was caused by his 
service-connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity.  



CONCLUSION OF LAW

The veteran's disability manifested by right shoulder 
capsulitis is proximately due to or the result of the 
service-connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In the present case, the RO granted service connection for 
right upper extremity complex regional pain syndrome in a 
July 2005 rating decision.  A 30 percent evaluation was 
assigned by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5201, which concerns limitation of motion of the arm.  
However, the veteran has separately claimed service 
connection for right shoulder impingement.  

A review of the claims file reflects ongoing post-service 
treatment for shoulder symptoms, in the context of right 
axillary lymphedema, since September 1990.  

An MRI of the right shoulder hypertrophic changes at the 
acromioclavicular joint, tendonosis, a partial thickness 
tear, and fluid present within both the subacromial and 
subdeltoid bursae.  

The X-ray studies of the right shoulder, from November 2003, 
revealed degenerative changes of the acromioclavicular joint.  

In June 2005, the veteran was afforded a VA orthopedic 
examination with an examiner who reviewed the claims file.  
This examiner's diagnoses included that of right upper 
extremity complex regional pain syndrome.  

The examiner further noted that he had been asked 
to provide an opinion as to whether or not there 
was a relationship between the right shoulder 
impingement and service-connected lymphangitis, and 
he noted the following:  

There [was] a relationship.  [The 
veteran] [did] have a chronic pain 
syndrome of the right upper extremity and 
this [was] secondary to his axillary 
lymphangitis.  Whether or not a diagnosis 
of impingement syndrome or a rotator cuff 
tendinopathy but he [did] have some type 
of pain in the right upper extremity that 
was there and it continue[d] to give him 
problems, with regard to his day to day 
activities.  It [was] unclear the exact 
diagnosis, but, again, he ha[d] residual 
deficits from his axillary lymphangitis.  

In view of the relative lack of clarity in this opinion, the 
Board requested a further medical opinion from a Veterans 
Health Administration (VHA) doctor in June 2006.  

A response was subsequently received from a VHA orthopedic 
doctor, who reviewed the claims file.  This doctor noted the 
veteran's gradual loss of range of motion of the right 
shoulder following his 1989 surgery, which had been 
accompanied by chronic pain.  

The VHA doctor further noted radiological evidence of 
degenerative changes of the rotator cuff and 
acromioclavicular joint, with inflammation of the bursae.  In 
his opinion, "this whole picture [was] that of a low grade 
capsulitis of the right shoulder" explaining the overall 
stiffness and pain.  The examiner further noted that this 
disorder was at least as likely as not caused by the service-
connected axillary lymphangitis disorder.  

Based on this evidence, the Board is now satisfied that a 
diagnosis of a right shoulder disorder separate from the 
service-connected axillary lymphangitis disorder, namely 
right shoulder capsulitis, has now been established.  

The VHA doctor who recently reviewed the veteran's claims 
file also concluded that it was at least as likely as not 
that such disorder was caused by the axillary lymphangitis 
disorder.  

The VHA doctor's "at least as likely as not" comment 
indicates that, at a minimum, there exists an equal balance 
of supportive and non-supportive medical evidence in regard 
to the veteran's claim.  VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
such evidence regarding the merits of an outstanding issue is 
in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Consequently, it is the conclusion of the Board that service 
connection is warranted for right shoulder capsulitis, as 
secondary to service-connected axillary lymphangitis with 
chronic venous insufficiency of the right upper extremity.  
Accordingly, this claim is granted in full.  



ORDER

Service connection for a right shoulder disability manifested 
by capsulitis as secondary to service-connected axillary 
lymphangitis with chronic venous insufficiency of the right 
upper extremity is granted. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


